COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
IN RE                                                            No. 08-15-00197-CV
                                               §
MARIO ALONZO CISNEROS,                                          An Original Proceeding
                                               §
RELATOR.                                                            on Petition for
                                               §
                                                                  Writ of Mandamus
                                          §
                                      JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to withdraw the bench warrant issued on June 29, 2015, in

accordance with the opinion of this Court. The writ of mandamus will issue should the trial

court fail to comply.


        IT IS SO ORDERED THIS 6TH DAY OF NOVEMBER, 2015.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.